Citation Nr: 0101523	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected diabetes mellitus, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a separate (compensable) evaluation for 
the service-connected diabetic neuropathy of the right lower 
extremity.  

3.  Entitlement to a separate (compensable) evaluation for 
the service-connected diabetic neuropathy of the left lower 
extremity.  

4.  Entitlement to an increased rating for the service-
connected major depression, currently evaluated as 30 percent 
disabling.  





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to January 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
shown to more nearly approximate a level of disablement 
requiring insulin, restricted diet, and regulation of 
activities with hypoglycemic reactions requiring twice a 
month visits to a diabetic care provider.  

2.  The veteran is shown to have diabetic neuropathy 
involving each lower extremity with symptomatology which is 
wholly sensory in nature.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent rating 
for the service-connected diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 including Diagnostic 
Code 7913 (2000).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected diabetic neuropathy of 
the right lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a including Diagnostic Code 8624 
(2000).  

3.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected diabetic neuropathy of 
the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124a including Diagnostic Code 8624 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With respect to the claims discussed below, the Board is 
satisfied that all available relevant evidence has been 
obtained, and that no further assistance to the veteran is 
required to comply with either 38 U.S.C.A. § 5107(a) (1999) 
or the Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


I.  Diabetes mellitus

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under this Diagnostic Code, a 40 
percent rating is assigned where there is a requirement for 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted where there is a requirement for 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted where there is a requirement for more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).  

The veteran was most recently afforded a VA examination for 
his diabetes mellitus in October 1998.  At that time, it was 
reported that the veteran had been diagnosed as having 
diabetes in 1990 and that he had been using insulin ever 
since.  The diagnosis was stated to have caused him to become 
very depressed.  The veteran had apparently been very happy 
in the Army and had intended to pursue a career but his 
diabetes, he felt, had shortchanged him from continuing a 
career in the service.  

The veteran also noted that he had had several episodes of 
hypoglycemia, one of which required admission to the hospital 
in 1994.  The veteran further stated that he was fortunate to 
be married to a nurse, as on several occasions she had been 
present when he had had a hypoglycemic reaction.  He thought 
he had had one episode of diabetic ketoacidosis with a 
medical admission to the hospital in 1993.  

At the time of the examination, the veteran was on a 
restricted diet and was described as being very careful with 
food intake.  In addition, the least bit of increased 
activity was stated to cause him to become hypoglycemic.  He 
reported having blurred vision, but no eye examination for 
several years due to his work schedule.  The examiner opined, 
however, that the veteran was merely just very complacent and 
in denial about the significance of his diabetes.  The 
veteran denied any vascular or cardiac symptoms, but stated 
that, over the last several months, he had experienced 
numbness in the first, second and third toes of both feet, as 
well as mild paresthesias of the toes.  His medications 
included Humalog, 12 units each meal, three times per day, as 
well as Ultralente.  His total insulin dose was noted to be 
62 units depending on the levels of his blood sugars.  

A VA neurological examination was significant for diminished 
sensation to pinprick along the large toes, as well as the 
second and third toes, bilaterally.  Vibratory sensation, 
however, was intact.  The final diagnoses included:  insulin-
dependent diabetes mellitus; hypertension, not well 
controlled; and, mild peripheral neuropathy.  It was further 
noted that EMG studies had been scheduled in order to 
determine the extent of this peripheral neuropathy.  These 
studies, performed in January 1999, revealed no 
electrodiagnostic evidence for neuropathy.  

The additional evidence submitted in support of the veteran's 
claim included a statement from his wife, a registered nurse.  
In this statement, the veteran's wife noted that she worked 
extensively with diabetics and their families to help them 
manage their illness.  She further stated that her husband's 
diabetes required her to monitor his glucose levels 
frequently due to severe fluctuations.  According to the 
veteran's wife, approximately three to four times a month, 
the veteran experienced severe hypoglycemic reactions 
requiring her to administer an oral glucose agent to prevent 
diabetic shock.  It was her opinion that the veteran had, in 
fact, been capable of being managed medically at home for 
severe hypoglycemic reactions primarily due to her training 
as a registered nurse.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected diabetes mellitus more nearly approximates 
the criteria for a 60 percent evaluation as described in the 
provisions of Diagnostic Code 7913.  Specifically, it is well 
documented that the veteran's condition requires insulin, a 
restricted diet and regulation of activities.  Furthermore, 
the statement from the veteran's wife, a registered nurse 
trained in the care of patients with diabetes, provided 
supporting evidence that the veteran does, in fact, 
experience hypoglycemic reactions on average of three to four 
times per month which require her professional care.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for the 
assignment of a 60 percent rating for the service-connected 
diabetes mellitus.  


II.  Diabetic neuropathy, lower extremities

Under Diagnostic Code 8624, neuritis is rated according to 
the provisions of Diagnostic Code 8524 for paralysis of the 
internal popliteal nerve (tibial).  Under Diagnostic Code 
8524, a 10 percent rating is assigned for mild incomplete 
paralysis of the internal popliteal nerve (tibial).  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the internal popliteal nerve (tibial); a 30 
percent rating for severe incomplete paralysis; and a 40 
percent rating is assigned for complete paralysis with 
plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in sole 
can move.  38 C.F.R. § 4.124a, Diagnostic Code 8524.  The 
term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

In this instance, the veteran was afforded a separate VA 
examination for peripheral nerves in November 1998.  At that 
time, it was noted that over the past 21/2 to 3 years, the 
veteran had become aware of numbness of the inner surface of 
his feet and great toe.  In addition, for the past 11/2 years 
he had experienced periodic sharp, stabbing pains in the 
right toe lasting 20 to 120 seconds in duration, on an 
approximately twice monthly basis.  

The VA examination revealed that the deep tendon reflexes 
were absent, except at the ankles.  In addition, the patella 
reflexes were also noted to be absent.  Sensory examination 
of the medial surface of the toes, bilaterally, revealed 
hypesthesia extending up to the mid-foot on the right and 
somewhat less on the left.  Vibratory, temperature and 
position sense were all normal in both the upper and lower 
extremities.  Detailed manual muscle examination also 
revealed no evidence of weakness or wasting in either the 
hands or feet.  

The final impression was that the veteran had a history 
consistent with diabetic neuropathy manifested by sensory 
disturbance and periodic pain.  He also demonstrated a 
relative decrease in reflexes consistent with this diagnosis.  
It was noted that no further testing was needed at this time.  

In light of the evidence of record, the Board finds that the 
evidence demonstrates clinical manifestations which support 
the assignment of separate 10 percent ratings for wholly 
sensory manifestations of diabetic neuropathy in the lower 
extremities. As noted above, VA examination conducted in 
October 1998 was significant for diminished sensation to 
pinprick along the large toes, as well as the second and 
third toes, bilaterally.  

Furthermore, VA examination of the peripheral nerves in 
November 1998 also found that the veteran had a history 
consistent with diabetic neuropathy manifested by sensory 
disturbance and periodic pain.  

Although electrodiagnostic testing performed in January 1999 
was negative for evidence of neuropathy, by extending the 
veteran the benefit of the doubt, the Board finds that 
separate 10 percent ratings are warranted for the wholly 
sensory clinical manifestations of diabetic neuropathy 
involving the lower extremities pursuant to Diagnostic Code 
8624.  

Thus, the Board finds that the veteran is entitled to 
separate ratings of 10 percent under the provisions of 
Diagnostic Codes 8624 for the service-connected diabetic 
neuropathy of each lower extremity.  



ORDER

An increased rating of 60 percent for the service-connected 
diabetes mellitus, is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  

A separate rating of 10 percent for the service-connected 
diabetic neuropathy of the right lower extremity is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

A separate rating of 10 percent for the service-connected 
diabetic neuropathy of the left lower extremity is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

With respect to the claim of entitlement to an increased 
rating for the service-connected major depression, the 
veteran was most recently afforded a VA examination for 
mental disorders in October 1998.  At that time, he 
specifically noted that he was receiving treatment on a 
weekly basis from a private physician for his psychiatric 
disability.  

In correspondence dated in January 1999, the RO requested 
that the veteran complete an Authorization and Consent to 
Release Information listing all private sources of medical 
treatment that he had received for depression over the last 
12 months.  The veteran, however, failed to respond.  

While it recognizes the RO's prior efforts to secure them, 
the Board finds that these records would materially assist in 
the adjudication of the veteran's claim.  In addition, the 
veteran should be afforded a contemporaneous examination in 
order to determine the current severity of his service-
connected major depression.  

The Board also emphasizes that VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disability since May 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
psychiatric disorder.  All indicated 
testing should be conducted and the 
claims folder must be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should enter a complete multiaxial 
evaluation, including a score on the 
Global Assessment of Functioning scale of 
Axis V along with an explanation of the 
significance of the assigned score.  The 
examiner's report should indicate that 
the claims file was reviewed and should 
describe all current psychiatric symptoms 
and clinical findings.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
degree of social and industrial 
inadaptability caused by the service-
connected major depression.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



